              Case 3:19-cv-01383-AC           Document 7            Filed 09/30/19   Page 1 of 9




KEVIN H. KONO, OSB #023528
kevinkono@dwt.com
CAITLIN P. SHIN, OSB #144313
caitlinshin@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 S.W. Fifth Avenue, Suite 2400
Portland, Oregon 97201
Telephone: (503) 241-2300
Facsimile: (503) 778-5299

         Attorneys for Defendants




                               IN THE UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                          PORTLAND DIVISION

AMANDA B. JOHNSON,                                              Case No. 3:19-CV-1383-AC

                                   PLAINTIFF,                   DEFENDANTS’ ANSWER AND
                                                                DEFENSES
         v.

SUTTELL AND HAMMER, P.S., a
corporation; and NICHOLAS R. FILER, an
individual,

                                   DEFENDANTS.


         Defendants Suttell and Hammer, P.S. (“Suttell”) and Nicholas R. Filer (“Filer”)

(collectively “Defendants”) answer Plaintiff’s Complaint as follows

                                      PRELIMINARY STATEMENT
         1.        Paragraph 1 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Defendants admit that the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) prohibits certain specified acts, and

Defendants are without knowledge or information sufficient to form a belief as to truth or falsity

of the remaining allegations in paragraph 1 of the Complaint, and therefore deny them.
Page 1 - DEFENDANTS’ ANSWER AND DEFENSES
                                             DAVIS WRIGHT TREMAINE LLP
4820-2344-9512v.2 0050033-004377             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
              Case 3:19-cv-01383-AC         Document 7            Filed 09/30/19   Page 2 of 9




         2.        Paragraph 2 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Defendants admit that 15 U.S.C. § 1692 contains

the quoted language, which speaks for itself, and Defendants are without knowledge or

information sufficient to form a belief as to truth or falsity of the remaining allegations in

paragraph 2 of the Complaint, and therefore deny them.

         3.        Paragraph 3 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Defendants admit that 15 U.S.C. § 1692d, 15

U.S.C. § 1692e, and 15 U.S.C. § 1692f contain the quoted language, which speaks for itself, and
Defendants are without knowledge or information sufficient to form a belief as to truth or falsity

of the remaining allegations in paragraph 3 of the Complaint, and therefore deny them.

         4.        Paragraph 4 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Defendants admit that the FDCPA prohibits

certain specified acts, and Defendants are without knowledge or information sufficient to form a

belief as to truth or falsity of the remaining allegations in paragraph 4 of the Complaint, and

therefore deny them.

         5.        Paragraph 5 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Defendants admit that 15 U.S.C. § 1692e lists
conduct constituting a violation of that section, which speaks for itself, and Defendants are

without knowledge or information sufficient to form a belief as to truth or falsity of the

remaining allegations in paragraph 5 of the Complaint, and therefore deny them.

         6.        Paragraph 6 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Defendants admit that the cited webpage contains

the quoted text, which speaks for itself, and Defendants are without knowledge or information

sufficient to form a belief as to truth or falsity of the remaining allegations in paragraph 6 of the

Complaint, and therefore deny them.

         7.        Defendants deny the allegations in paragraph 7 of the Complaint.
Page 2 - DEFENDANTS’ ANSWER AND DEFENSES
                                           DAVIS WRIGHT TREMAINE LLP
4820-2344-9512v.2 0050033-004377           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
              Case 3:19-cv-01383-AC            Document 7            Filed 09/30/19   Page 3 of 9




         8.        Answering paragraph 8 of the Complaint, Defendants admit that they filed and

served a lawsuit against Plaintiff on behalf of a client, that Plaintiff participated in the lawsuit,

and Defendants’ client obtained an arbitration award in its favor in that lawsuit. Except as

expressly admitted, Defendants deny the allegations in paragraph 8 of the Complaint.

         9.        Defendants deny the allegations in paragraph 9 of the Complaint.

                  JURISDICTION, VENUE, AND DEMAND FOR JURY TRIAL
         10.       Paragraph 10 of the Complaint states a legal conclusion to which no response is

required. To the extent a response is required, Defendants do not dispute this Court generally
has jurisdiction over claims brought under the FDCPA.

         11.       Paragraph 11 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Defendants are without knowledge or information

sufficient to form a belief as to truth or falsity of the allegations in paragraph 11 of the

Complaint, and therefore deny them.

         12.       Paragraph 12 of the Complaint states a legal conclusion to which no response is

required. To the extent a response is required, Defendants do not contest venue.

         13.       Paragraph 13 of the Complaint contains a jury demand to which no response is

required. To the extent a response is required, Defendants do not contest Plaintiff’s right to a
jury “on any and all issues qualified for a jury trial.”

                                   CIVIL LIABILITY - RIGHT OF REMEDY
         14.       Paragraph 14 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Defendants admit that 15 U.S.C. § 1692k(a), 15

U.S.C. § 1692k(a)(1), and 15 U.S.C. § 1692k(a)(2)(A) contain the quoted language, which

speaks for itself.

                                                    PARTIES
         15.       Defendants are without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations in paragraph 15 of the Complaint, and therefore deny them.
Page 3 - DEFENDANTS’ ANSWER AND DEFENSES
                                              DAVIS WRIGHT TREMAINE LLP
4820-2344-9512v.2 0050033-004377              1300 S.W. Fifth Avenue, Suite 2400
                                                 Portland, Oregon 97201-5610
                                           (503) 241-2300 main  (503) 778-5299 fax
            Case 3:19-cv-01383-AC           Document 7            Filed 09/30/19   Page 4 of 9




         16.       Paragraph 16 of the Complaint states a legal conclusion, to which no response is

required. To the extent a response is required, Defendants are without knowledge or information

sufficient to form a belief as to truth or falsity of the allegations in paragraph 16 of the

Complaint, and therefore deny them.

         17.       Answering the allegations in paragraph 17 of the Complaint, Defendants admit

that Suttell—a law firm—is a professional service corporation organized under the laws of the

State of Washington, that its principal place of business is located at 3000 Northup Way Ste 200,

Bellevue, WA 98004, and that it is registered to conduct business in the State of Oregon. Except
as expressly admitted, Defendants deny the allegations in paragraph 17 of the Complaint.

         18.       Answering the allegations in paragraph 18 of the Complaint, Defendants admit

that Filer—a lawyer—is an employee of Suttell and works principally from Suttell’s office

located at 3000 Northup Way Ste 200, Bellevue, WA 98004. Except as expressly admitted,

Defendants deny the allegations in paragraph 18 of the Complaint.

         19.       Paragraph 19 of the Complaint states a legal conclusion to which no response is

required. To the extent a response is required, Defendants are without knowledge or information

sufficient to form a belief as to truth or falsity of the allegations in paragraph 19 of the

Complaint, and therefore deny them.
         20.       Answering the allegations in paragraph 20, Defendants admit that a substantial

part of Suttell’s business and Filer’s work as an employee of Suttell involves representing clients

seeking to recover amounts that are owed to them. Except as expressly admitted, Defendants

deny the allegations in paragraph 20 of the Complaint.

         21.       Answering the allegations in paragraph 21, Defendants admit that a substantial

part of Suttell’s business and Filer’s work as an employee of Suttell involves representing clients

seeking to recover amounts that are owed to them. Except as expressly admitted, Defendants

deny the allegations in paragraph 21 of the Complaint.

         22.       Paragraph 22 of the Complaint states a legal conclusion to which no response is
Page 4 - DEFENDANTS’ ANSWER AND DEFENSES
                                           DAVIS WRIGHT TREMAINE LLP
4820-2344-9512v.2 0050033-004377           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
            Case 3:19-cv-01383-AC           Document 7            Filed 09/30/19   Page 5 of 9




required. To the extent a response is required, Defendants are without knowledge or information

sufficient to form a belief as to truth or falsity of the allegations in paragraph 22 of the

Complaint, and therefore deny them.

         23.       Answering the allegations in paragraph 23, Defendants deny they are liable to

Plaintiff for the relief prayed for in Plaintiff’s Complaint or any future amended Complaint. The

allegation that “Plaintiff alleges that each act alleged herein, whether by a named Defendant, was

expressly authorized or ratified in concert by the Defendants” is not a factual allegation to which

a response is required. To the extent a response is required, Defendants deny the allegations in
paragraph 23.

                                     FACTUAL ALLEGATIONS
         24.       Answering the allegations in paragraph 24 of the Complaint, Defendants admit

they filed a complaint against Plaintiff on behalf of their client Barclays Bank Delaware on

March 15, 2019, in the Circuit Court for the State of Oregon for the County of Washington, as

Case Number 19CV12250 (“State Court Action”). Except as expressly admitted, Defendants

deny the allegations in paragraph 24 of the Complaint.

         25.       Answering the allegations in paragraph 25 of the Complaint, Defendants admit

that paragraph 10 of the complaint in the State Court Action contains the quoted language, which
speaks for itself. Except as expressly admitted, Defendants deny the allegations in paragraph 25

of the Complaint.

         26.       Answering the allegations in paragraph 26 of the Complaint, Defendants admit

that paragraph 13 of the complaint in the State Court Action contains the quoted language, which

speaks for itself. Except as expressly admitted, Defendants deny the allegations in paragraph 26

of the Complaint.




Page 5 - DEFENDANTS’ ANSWER AND DEFENSES
                                           DAVIS WRIGHT TREMAINE LLP
4820-2344-9512v.2 0050033-004377           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
            Case 3:19-cv-01383-AC          Document 7            Filed 09/30/19   Page 6 of 9




                                       CLAIMS FOR RELIEF

                                         COUNT I
                         VIOLATIONS OF THE FAIR DEBT COLLECTION
                            PRACTICES ACT, 15 U.S.C. § 1692E(2)(A)
         26.       Answering the allegations in paragraph 26 of the Complaint, Defendants

incorporate their responses to Complaint paragraphs 1 through and including 25 as though fully

set forth herein.

         27.       Answering the allegations in paragraph 27 of the Complaint, Defendants admit

that 15 U.S.C. § 1692e(2)(A) contains the quoted language, which speaks for itself. Except as
expressly admitted, Defendants deny the allegations in paragraph 27 of the Complaint.

                                        COUNT II
                         VIOLATIONS OF THE FAIR DEBT COLLECTION
                             PRACTICES ACT, 15 U.S.C. § 1692E(5)
         28.       Answering the allegations in paragraph 28 of the Complaint, Defendants

incorporate their responses to Complaint paragraphs 1 through and including 27 as though fully

set forth herein.

         29.       Answering the allegations in paragraph 29 of the Complaint, Defendants admit

that 15 U.S.C. § 1692e(5) contains the quoted language, which speaks for itself. Except as

expressly admitted, Defendants deny the allegations in paragraph 29 of the Complaint.

                                        COUNT III
                         VIOLATIONS OF THE FAIR DEBT COLLECTION
                             PRACTICES ACT, 15 U.S.C. § 1692E(10)
         30.       Answering the allegations in paragraph 30 of the Complaint, Defendants

incorporate their responses to Complaint paragraphs 1 through and including 29 as though fully

set forth herein.

         31.       Answering the allegations in paragraph 31 of the Complaint, Defendants admit

they filed a complaint against Plaintiff on behalf of their client Barclays Bank Delaware on

March 15, 2019, in the Circuit Court for the State of Oregon for the County of Washington, as

Case Number 19CV12250 (“State Court Action”). Except as expressly admitted, Defendants

Page 6 - DEFENDANTS’ ANSWER AND DEFENSES
                                          DAVIS WRIGHT TREMAINE LLP
4820-2344-9512v.2 0050033-004377          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
              Case 3:19-cv-01383-AC          Document 7            Filed 09/30/19   Page 7 of 9




deny the allegations in paragraph 31 of the Complaint.

         32.       Answering the allegations in paragraph 32 of the Complaint, Defendants admit

that 15 U.S.C. § 1692e(10) contains the quoted language, which speaks for itself. Except as

expressly admitted, Defendants deny the allegations in paragraph 32 of the Complaint.

         33.       Defendants deny the allegations in paragraph 33 of the Complaint.

         34.       Except as expressly admitted herein, Defendants deny the allegations in the

Complaint and the whole thereof.

                                                DEFENSES
         Without assuming any burdens that properly rest with Plaintiff, Defendants assert the

following defenses:

         35.       The Complaint fails to state a claim upon which relief can be granted.

         36.       Plaintiff has suffered no injury and lacks standing to bring this suit.

         37.       Any violations of the FDCPA by Defendants (which are denied) are the result of

bona fide errors.

         38.       Defendants reserve the right to assert additional defenses that become known

through investigation and discovery.


         WHEREFORE, Defendants pray as follows:

         A.        That Judgment be entered in favor of Defendants on Plaintiff’s Complaint;

         B.        That Defendants be awarded fees and costs to the full extent permitted by law;

and




Page 7 - DEFENDANTS’ ANSWER AND DEFENSES
                                            DAVIS WRIGHT TREMAINE LLP
4820-2344-9512v.2 0050033-004377            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
              Case 3:19-cv-01383-AC         Document 7            Filed 09/30/19   Page 8 of 9




         C.        That the Court award Defendants such other relief as is just and proper under the

circumstances.

         DATED this 30th day of September, 2019.

                                         DAVIS WRIGHT TREMAINE LLP



                                         By s/ Kevin H. Kono
                                            Kevin H. Kono, OSB #023528
                                            kevinkono@dwt.com
                                            Caitlin P. Shin, OSB #144313
                                            caitlinshin@dwt.com
                                            1300 SW Fifth Avenue, Suite 2400
                                            Portland, OR 97201
                                            Telephone: (503) 241-2300
                                            Facsimile: (503) 778-5299

                                              Attorneys for Defendants




Page 8 - DEFENDANTS’ ANSWER AND DEFENSES
                                           DAVIS WRIGHT TREMAINE LLP
4820-2344-9512v.2 0050033-004377           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
            Case 3:19-cv-01383-AC        Document 7            Filed 09/30/19   Page 9 of 9




                                   CERTIFICATE OF SERVICE

    I hereby certify that I served a copy of the foregoing DEFENDANTS’ ANSWER AND
DEFENSES on:

                   Amanda B. Johnson
                   11625 SW Teal Blvd. #E
                   Beaverton, OR 97007
                   Amandabjohnson114@gmail.com

                   Plaintiff

               by mailing a copy thereof in a sealed, first-class postage prepaid envelope,
addressed to said Plaintiff’s last-known address and deposited in the U.S. mail at Portland,
Oregon on the date set forth below;

               by sending a copy thereof via overnight courier in a sealed, prepaid envelope,
addressed to said Plaintiff’s last-known address on the date set forth below;

               by emailing a copy thereof to said Plaintiff at her last-known email address as set
forth above on the date set forth below.
         Dated this 30th day of September, 2019.

                                      DAVIS WRIGHT TREMAINE LLP



                                      By s/ Kevin H. Kono
                                         Kevin H. Kono, OSB #023528
                                         Caitlin P. Shin, OSB #144313
                                         Attorneys for Defendants




Page 1 - CERTIFICATE OF SERVICE
                                        DAVIS WRIGHT TREMAINE LLP
4820-2344-9512v.2 0050033-004377        1300 S.W. Fifth Avenue, Suite 2400
                                           Portland, Oregon 97201-5610
                                     (503) 241-2300 main  (503) 778-5299 fax
